Alice Robie Resnick, J.,
dissenting. I respectfully dissent, and would instead affirm the court of appeals’ decision to grant a writ of mandamus. This case clearly involves a decision of the Industrial Commission which goes to the extent of disability. Therefore, the decision is not appealable pursuant to R.C. 4123.519.
The majority cites the relevant case law, i.e., State ex rel. Roope v. Indus. Comm. (1982), 2 Ohio St.3d 97, 2 OBR 649, 443 N.E.2d 157; and Gilbert v. Midland-Ross Corp. (1981), 67 Ohio St.2d 267, 21 O.O.3d 168, 423 N.E.2d 847, but then comes to a conclusion that defies logic. Today, a majority of this court state that “[t]he Industrial Commission’s refusal to reactivate benefits under an existing claim does not finalize the disallowance of the employee’s claim because that decision does not foreclose all future compensation under that claim.” This has always been true. However, some decisions of the commission are appealable if they go to the right to participate. Any decision regarding a new claim being filed under the prior allowed claim clearly goes to the extent of disability as opposed to the right to participate. Hence, it is not appealable. There is no need to further confuse this area of the law by revising Gilbert. Gilbert is not relevant to the present situation. Rather, from a purely factual standpoint, the present case is more akin to Roope, supra. Herein, as in Roope, an employee was awarded compensation for a work-related injury, and later incurred a nonwork-related injury. Yet, the majority utilizes the instant case to overrule Gilbert, a case that is factually distinguishable from the case now before this court. In Gilbert, the injured employee was awarded compensation, but later suffered another work-related injury. Therefore, this court is currently confronted with a Roope -type case, and not a Gilbert-ty\>e case.
In Cook v. Mayfield (1989), 45 Ohio St.3d 200, 543 N.E.2d 787, we compared and contrasted the holdings of Gilbert and Roope, stating as follows:
*242“ * * * In Gilbert, we stated, at paragraph two of the syllabus, that ‘[a] decision to reactivate a previously allowed claim now dormant, when there has been an intervening trauma, is, in effect, a decision going to claimant’s right to participate in the fund for an injury or impairment not previously claimed or passed upon and is appealable.’
“In Roope, again the focus was on intervening trauma. ‘A decision of the Industrial Commission to grant or deny additional compensation for a previously allowed claim, when there is no intervening trauma but merely aggravation of a previously existing condition, is a decision which goes to a claimant’s extent of disability and is not appealable. * * * ’ Id. at the syllabus.
“Appellants herein correctly point out that this court, in Roope, distinguished between an intervening industrial injury or trauma occurring at work and an aggravation of a previously existing condition occurring at home. In Roope, the claimant, when starting his lawnmower at home, appeared to have aggravated a preexisting condition for which he had received temporary total disability compensation. The claimant filed a motion under his old claim number requesting that he receive temporary total disability payments for the time he was unable to work subsequent to the lawnmower incident. The commission denied the motion. On appeal to our court, we stated that the decision was as to the extent of disability. We distinguished this case from Gilbert, where ‘ * * * the claimant suffered an injury at work after returning from a period of disability for a previous work-related injury. He filed a new claim for the second injury and sought to reactivate the earlier claim. * * * ’ Roope, supra [2 Ohio St.3d], at 100, 2 OBR at 651, 443 N.E.2d at 159, fn. 1. In Roope, there were not two separate work-related accidents, as there were in Gilbert; instead, the claimant was seeking a determination that the previous injury was more serious than originally thought. Thus, this court found that claimant’s attempt to receive additional compensation for the earlier compensable injury was one as to the extent of disability.” (Emphasis omitted.) Cook v. Mayfield, supra, 45 Ohio St.3d at 203, 543 N.E.2d at 791.
The court of appeals’ findings of fact and conclusions of law, as adopted from the referee’s report, correctly stated that “this action is controlled by the Roope decision and therefore relator did not have the right to appeal the commission’s denial of compensation and benefits based upon an intervening accident. The May 31, 1987 order of the district hearing officer clearly sets forth sufficient findings for this court to determine that the decision was entirely one as to the extent of disability. * * * The district hearing officer found that the intervening accident was ' * * * non-work related * * * ’ in contrast with the situation in Gilbert.”
*243On this basis, the court of appeals correctly found that relator Evans does not have a plain and adequate remedy at law by way of appeal under R.C. 4123.519, which would bar this action in mandamus. I respectfully dissent, and in following this court’s prior holdings in Roope and Cook, I would allow the writ.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.